Per Curiam.
According to our previous definition of contempt advanced by this court in In re Contempt of Potter, 207 Neb. 769, 301 N.W.2d 560 (1981), a finding must be made that an attorney’s failure to appear at a designated time was willful in order to hold him or her in contempt. In the instant case the trial court found that the failure to appear was not willful behavior on the part of the appellant. Therefore, the trial court was not justified in holding the appellant in contempt of court. The judgment of the trial court is in all respects reversed.
Reversed.